BRICKELL, O. J.
The purpose of the bill is the vacation of a sale of 'lands, made under an order of the court of probate, reported to, and confirmed by the court, and the purchaser let into possession more than thirteen years before the bill was filed. 'The jurisdiction of the court to order the sale, and to decree its •confirmation, is apparent, and is not assailed. Fraud is not imputed to the administrator, or to the purchaser, in making the •sale, in the report thereof to the court of probate, or in obtaining the decree of confirmation. The whole gravamen of the complaint is, that ■ the price bid and paid for the lands was grossly inadequate.
All sales of lands made by a personal representative under a decree of the court of probate must be reported to the court for confirmation. Until confirmed the sale is m field, — the highest bidder proposes to the court to buy the lands at a specified *83price, which the court may accept or reject-Hutton v. Williams, 35 Ala. 503; Fore v. McKenzie, 58 Ala. 115. Upon the report of sale being made, the statute commands the court to examine it, and, if deemed necessary, to examine witnesses in relation thereto. If, on such examination, the court is satisfied that the sale was not fairly conducted, or that the amount bid is greatly less than the real value of the land, it is the duty of the court to vacate the sale and order a re-sale. But if the court is satisfied that the sale was fairly conducted, and the land is sold for an amount not greatly less than its real value, and the purchase-money is paid, if the sale is for cash, or sufficiently secured, if the sale is on credit, an order of confirmation must be made. — Code of 1816, §§2463-61. The order of confirmation is a decree of the court rendered on inquiry, all parties in interest having the opportunity of being heard, and of •contesting or of supporting the sale. Such a decree rendered by a court of competent jurisdiction, especially a court of exclusive jurisdiction, in the absence of fraud, must be final and conclusive of all facts necessarily involved in its rendition, when not assailed on error or appeal in an appellate jurisdiction. Waring v. Lewis, 53 Ala. 615. The single fact now relied on for the vacation of the sale is the fact the court of probate was bound to inquire into and determine before rendering the decree of confirmation. The decree of confirmation imports, that the court did inquire into and determine it — did examine, ascertain, and declare, that the lands were not sold for greatly less . than their real value. The fact may be otherwise, but it is not open for contestation by the parties having the opportunity to be heard before the court, 'unless fraud could be charged to their adversaries in procuring the decree, or unless it was shown that the decree was the result of accident, without fault or negligence on their part. This court has inflexibly adhered to the principle, that unless facts or circumstances are shown, of which the party complaining could not have availed himself in the court of probate when the decree was rendered, facts or circumstances showing that the adjudication is inequitable, and that he is without fault or neglect, a court of equity can not re-open the litigation the decree is intended to close.— Waring v. Lewis, supra; Otis v. Dargan, 53 Ala. 178. In no case, after a sale has been confirmed by the court of probate, a stranger being the purchaser, in the absence of all facts and circumstances showing clearly that, without fault or neglect, the party complaining could not contest the confirmation in that court, will a court of equity intervene to vacate the sale. Inadequacy of price, however gross it may seem, there being an absence of all unfairness, and the parties interested not being *84surprised, is not a ground upon which the court should intervene. — Littell v. Zuntz, 2 Ala. 256.
"Whether, after the length of time intervening between the sale and its confimation, and the filing of the present bill, and after the lands have been sold and passed into the possession of others, purchasers for value, the court would in any event interfere, is, to say the least, open to grave doubts. But in no aspect of the bill, is a case presented of which the court of chancery could take cognizance.
Affirmed.